Citation Nr: 1538782	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia/arthritis of the right knee.

2.  Entitlement to a temporary total disability rating (TTR) for service-connected disability of the right knee under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 4, 2006, surgical procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a Travel Board hearing in April 2011.  A transcript of the testimony offered at the hearing has been associated with the record.  

In December 2013 the matter was last before the Board at which time it was remanded.


FINDINGS OF FACT

1.  At no time during the present claim and appeal, has the Veteran's service-connected right knee chondromalacia/arthritis manifested by locking, meniscal involvement, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the right knee has been limited to 35 degrees following repetitive motion, and extension has been limited to 20 degrees, but these manifestations are attributable to non-service-connected gout.

2.  The Veteran's July 2006 surgical treatment was for non-service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for a service-connected chondromalacia/arthritis of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).

2.  The criteria for a temporary total rating for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in January and March 2006.  

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his right knee disability, to include whether it necessitated convalescence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the limitation of motion of a specific joint or joints involved is compensable under the appropriate diagnostic codes, degenerative arthritis will be rated solely on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II. Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

The Veteran filed his claim for increase in December 2005.  In January 2006, VA examination documents chondromalacia/arthritis of the right knee.  The Veteran reported continuous pain at a level of 5/10 in the morning, progressing to 7/10 by evening.  Examination showed no swelling or inflammation, but a moderately tender knee over the superior aspect of the patella.  Crepitus was mild to moderate.  Active and passive range of motion showed full extension to zero degrees; however, flexion was to 35 degrees, with pain beginning almost immediately at that point and continuing past 35 degrees.  There was no instability, and gait and station were normal.  Degenerative arthritis of the right knee was assessed.  

A June 2006 VA note reflects a complaint of bilateral DJD of the knees, with worsening pain in the right knee for a period of 2 months.  The Veteran was unable to passively or actively fully extend the right knee secondary to pain.  There was large effusion.  Flexion was to 110 degrees, without pain.  DJD was assessed.  A history of gout of the toe was also noted, and the physician remarked that there was a possibility of gouty arthritis superimposed on osteoarthritis.  

In July 2006, the Veteran was admitted and treated for acute gouty arthritis of the right knee, and underwent irrigation and drainage of the knee.  He seeks a TTR for this procedure.  When this matter was last before the Board, it directed that the AOJ adjudicate the question of service connection of gout of the right knee.  Following the Board's remand, the matter was adjudicated in a January 2015 rating decision.  There is no indication that the Veteran has filed a Notice of Disagreement (NOD) with respect to this determination.  Notwithstanding, the question of entitlement to a TTR under 38 C.F.R. § 4.30 remains before the Board with respect to chondromalacia and arthritis of the right knee, as this involves service-connected disability.  

A July 2006 VA general medicine note reflects a follow-up for knee pain, with well-controlled pain.  He was able to walk, but had limited range of motion.  Extension was limited by 20 degrees, with flexion to 90 degrees.  There was tenderness and diffuse swelling.  Gout was assessed.  

In April 2007, the Veteran was again afforded a VA examination, which reflected a history of service connection for degenerative arthritis of the right knee but also a history of gout, with the aforementioned treatment in July 2006.  The examiner remarked specifically that the Veteran's symptoms at that time were first suspected to be arthritis, but later determined to be gout.  The Veteran then used neoprene braces for each knee, and a cane intermittently.  He related increased difficulty with prolonged walking or standing.  Extension was to minus 5 degrees and flexion was to 100 degrees, with a significant amount of discomfort at that point.  Passive, active and repetitive motion were the same.  There appeared to be no evidence of instability.  There were no incapacitating episodes, or any additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  

A December 2010 VA rheumatology progress note documents follow-up for gout and DJD of the knees, with assessment of osteoarthritis with superimposed gout.  Range of motion of the right knee was full, with some quadriceps atrophy noted.  
In April 2011, the Veteran testified before the Board.  His representative requested that consideration be given to separate evaluations for instability and flexion/extension.  The Veteran related pain, swelling and stiffness, and was then using a cane to ambulate.  In terms of the TTR, he acknowledged that the treatment in July 2006 was for gout, but sought consideration of gout as a progression of the Veteran's arthritis.  

The Veteran was afforded another VA examination in July 2011.  The examiner noted the history of gouty arthritis of the right knee, with a history of repetitive flare-ups involving the right knee, approximately 3 or 4 times per year.  There was no history of locking.  Active range of motion was to zero degrees of extension, and to 90 degrees of flexion with pain at this end point.  There was some genu varus.  Quadriceps strength was 4/5.  There was no instability of the knee ligaments.  Hamstring strength was 5/5.  Passive, active and repetitive motion were the same.  There was no additional loss of unction with use due to  pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes.  The examiner also commented that gout and arthritis were not related by way of aggravation.  

Initially, the Board points out that Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 cannot provide for higher or separate evaluations.  As outlined above, ankylosis, recurrent subluxation or instability, and dislocated semilunar cartilage have not been demonstrated on objective examination.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  To the extent that the Veteran reports giving way of the knee, the Board finds most probative the findings of the examiners as the examinations were conducted to determine whether, in pertinent part, there is lateral instability or subluxation.  Specialized testing for such was conducted and the examiners determined that there was no instability of the joint.

At issue, in the context of non-service-connected arthritis of the right knee, is whether an evaluation in excess of 10 percent is warranted for chondromalacia and arthritis of the knee.  When it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, such effects must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2007).  However, the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 (2015).  

In January 2006, flexion was limited to 35 degrees, with flexion to 90 degrees at its worst thereafter.  Similarly, extension was limited to 20 degrees in July 2006, shortly after the Veteran was admitted to the hospital for treatment of acute gouty arthritis.  After that, extension was full.  All measurements consider pain, fatigability, incoordination and repetitive use.  Flare-ups were considered and the Veteran reported them only in the context of the non-service-connected gout.  

On their face, the January 2006 and July 2006 goniometrics would likely support separate 20 percent and 30 percent evaluations for limitation of flexion and extension, respectively.  However, the Board does not find that the evidence supports attribution of these manifestations to chondromalacia/arthritis of the right knee.  It is salient to the Board, that the Veteran's increased limitation of motion in flexion and extension occurred contemporaneously with the assessment of acute gouty arthritis in the right knee.  Moreover, the April 2007 examiner, with full benefit of review of the claims file and inpatient records, remarked that the Veteran's symptoms of the right knee, while initially attributed to arthritis, were determined to be due to gout.  Thus, in the present case, the Board concludes that the manifestations of limitation of flexion and extension are not attributable to service-connected disability.  Id.  As such, the Veteran is not entitled to an evaluation in excess of 10 percent for service-connected right knee chondromalacia/arthritis   

A total rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.
This temporary total rating will continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, and an extension of 1, 2, or 3 months beyond the initial 3 months may be made. 38 C.F.R. § 4.30(b).

The Veteran seeks a TTR under 38 C.F.R. § 4.30 for his July 2006 right knee surgery and convalescence.  He seeks this evaluation in the context of his right knee chondromalacia/arthritis, and the Board does not herein address entitlement to this benefit in relation to non-service-connected gout.  As outlined above, the Veteran's July 2006 treatment was for irrigation and drainage of acute gouty arthritis of the knee, and not service-connected disability.  Thus, the claim must be denied.  Gilbert, supra.  

The remaining question is whether an extraschedular evaluation is warranted. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee chondromalacia/arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria provide exact standards for evaluating disability of the knee, including osteoarthritis, based upon the extent of limited and painful motion, as well as other symptomatology, if present.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for chondromalacia/arthritis of the right knee is denied.

Entitlement to a temporary total disability rating (TTR) for service-connected disability of the right knee under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a July 4, 2006, surgical procedure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


